A WRIT of certiorari issued on the part of the defendant, for the removal of a plea of trespass on the case, then depending in the county court of Prince George’s county, between the said parties 5 and in virtue of the said writ of certiorari, a record of the proceedings was transmitted ; but the said record having been mislaid or lost, the following order was made at May term, 1789 : “ It appearing to the court, that the record transmitted by the clerk of Prince George’s county court, in this case, is lost, and the plaintiff producing a copy of the record of proceedings in the said cause, attested by the clerk of the said court, it is therefore ordered, on motion of the plaintiff, by his counsel, that the said copy be filed in said cause in lieu of the record so lost as aforesaid.”